Order and judgment unanimously affirmed, without costs. Memorandum: The trial court found that plaintiffs failed to sustain their burden of proving that the actions of the city were the proximate cause of the flooding to their lands. Upon review of the record, we cannot say that the finding was contrary to the weight of the evidence. (Appeal from order and judgment of Supreme Court, Oswego County, Murphy, J. — negligence, trespass.) Present — Hancock, Jr., J. P., Doerr, Denman, Boomer and O’Donnell, JJ.